Title: The American Commissioners to Samuel Tucker, 19 April 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Tucker, Samuel


Sir,
Passy, April 19. 1778
The Bearer of this, Captn. Livingston, is understood by us to be well qualified for the Office of Lieutenant in your Ship. If upon discoursing with him, you should be of the same Opinion, you will fill up with his Name the enclos’d Commission and date the same upon the Day. We leave this Matter to your Judgment; for tho’ we have a good Opinion of the Gentleman ourselves, we would not impose an Officer on you, contrary to yours. We are with much Esteem, Sir, Your most obedient humble Servant
B FranklinArthur LeeJohn Adams
Honble Capt. Tucker
